—In a matrimonial action in which the parties were divorced by a judgment entered August 17, 1987, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Lerner, J.), dated January 13, 1992, as awarded the plaintiff exclusive occupancy of the marital residence until the youngest of the parties’ children attains the age of 18 or graduates from high school, whichever occurs later.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Lerner at the Supreme Court. Bracken, J. P., Miller, Santucci and Altman, JJ., concur.